Citation Nr: 1045204	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-40 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger

INTRODUCTION

The Veteran served on active duty from November 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and July 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits sought 
on appeal.

A hearing was held on May 26, 2010, in Winston-Salem, North 
Carolina, before the undersigned Acting Veterans Law Judge (VLJ), 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also notes that during the pendency of the appeal the 
Veteran filed a claim for service connection for a psychiatric 
disorder, to include depression.  However, in November 2009, he 
indicated that he wanted to withdraw that claim.  Similarly, the 
Veteran filed a claim for an increased rating for his service-
connected tinnitus.  However, in January 2010, he also stated 
that he wanted to withdraw that claim.  Accordingly, the issues 
of entitlement to service connection for a psychiatric disorder 
and to an increased evaluation for tinnitus no longer remain in 
appellate status, and no further consideration is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for sleep apnea 
will be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor 
may sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

In this case, the RO did provide the appellant with notice in 
July 2005 and March 2006 prior to the initial decision on the 
claim in July 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case. The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the July 2005 letter stated that the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the July 2005 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records. The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the July 
2005 letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the July 2005 letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency.

The Veteran was further provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that such a 
rating could be changed if there had been changes in the 
Veteran's condition.  The letter also explained how disability 
ratings and effective dates were determined.  Moreover, the Board 
concludes below that service connection for bilateral hearing 
loss is not warranted.  Thus, any questions as to the disability 
rating or appropriate effective date to be assigned are rendered 
moot.

In addition, the duty to assist the Veteran has been satisfied in 
this case.  The Veteran's October 1953 separation examination 
report as well as all identified and available VA and private 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  He did identify private 
treatment in 1953 during his May 2010 hearing; however, he also 
indicated that such records are unavailable.  The Veteran has not 
identified any other outstanding records that are relevant to his 
current claim.

The Board does acknowledge that the Veteran's complete service 
treatment records are not associated with the claims file.  In 
accordance with the law and regulations, however, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not exist 
or that further efforts to obtain those records would be futile.  
In this regard, the Board notes that the RO did request the 
Veteran's service treatment records, and an October 1953 
separation examination report was obtained and associated with 
the claims file.  The RO also requested his complete service 
treatment records in July 2005.  However, a response was received 
later that month indicating that the records were presumed 
destroyed by the fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri in 1973.  

The RO sent a letter to the Veteran in October 2005 in which he 
was informed that his military records may have been destroyed in 
a fire.  He was asked to completed and return a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data.  The 
Veteran did submit a NA Form 13055 in January 2006.  
Specifically, he indicated that he had been treated for hearing 
loss in Alaska in November 1952 and at Fort Jackson, South 
Carolina, in October 1953.

The RO then made a request in January 2006 for service treatment 
records, Surgeon General Office (SGO) records, and sick and 
morning reports using the dates and locations provided by the 
Veteran in the NA Form 13055.  However, in April 2006, a response 
indicated that such records could not be located.

The RO subsequently called the Veteran in June 2006 and explained 
that the RO could not obtain his service treatment records.  It 
was noted that his complete military unit as well as the month 
and year of treatment was needed before any further searches 
could be made.  However, the Veteran stated that he did not have 
any other evidence to submit and that he could remember his 
complete unit information or the month and year of his treatment.

In July 2006, the RO made a formal finding of the unavailability 
of service records in a memorandum.  A letter was also sent to 
the Veteran that month informing him that several requests had 
been made for his military records.  He was further advised that 
he could submit copies of his service treatment records that he 
had in his possession or any other evidence that he would like to 
have considered.  However, the Veteran responded that he did not 
have any additional evidence to submit.

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service treatment records.  Thus, the 
Board finds compliance with the applicable development 
procedures, and there is no indication that there is additional 
available evidence to substantiate the Veteran's claim that has 
not been associated with the claims folder.

In addition, the Veteran was afforded VA examinations in January 
2006 and January 2010 in connection with his claim for service 
connection for hearing loss.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate. Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the January 2006 examination and opinion obtained in 
this case are adequate, as they are predicated on a full reading 
of the records contained in the Veteran's claims file.  The 
examiner considered all of the pertinent evidence of record, to 
include the Veteran's separation examination report, and provided 
a complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  In fact, the examiner 
specifically discussed other possible factors to which his 
current hearing loss may be attributable.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case. 


II.	 Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Training Letter 10-02 was issued in March 2010 regarding the 
adjudication of claims for hearing loss.  In that letter, the 
Director of the VA Compensation and Pension Service indicated 
that the two most common causes of sensorineural hearing loss are 
presbycusis (age-related hearing loss) and noise-induced hearing 
loss (caused by chronic exposure to excessive noise).  It was 
also noted that the presence of a notch (of decreased hearing) 
that may be seen on audiograms generally at frequencies of 3000, 
4000, or 6000 Hertz with a return toward normal at 8000 Hertz may 
be indicative of noise-induced hearing loss.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  Because the Veteran's complete service treatment 
records are unavailable for review, the Board must base its 
decision on other available evidence.

There is no medical evidence showing that bilateral hearing loss 
manifested in service.  The Veteran's October 1953 separation 
examination report indicates that he began having slight ringing 
his left ear about 18 months prior to separation.  However, there 
were no documented complaints of hearing loss, and on 
examination, the Veteran's ear drums were normal, and the 
Eustachian tubes were patent.  There was no evidence of organic 
disease.  His whispered voice was 15/15 bilaterally, and on the 
authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
-
0 (5)
LEFT
10 (25) 
10 (20) 
10 (20)
-
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.) 

Moreover, the Board notes that there is no available medical 
evidence showing that the Veteran was diagnosed with hearing loss 
until many decades after his separation from service.  Therefore, 
the Board finds that the hearing loss did not manifest in service 
or sensorineural hearing loss within one year thereafter.

The Board does note that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes). See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  The Veteran is 
considered competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).  In addition, the post-
service medical evidence shows that the Veteran has current 
bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385. 

Nevertheless, the evidence of record does not relate a current 
diagnosis of hearing loss to the Veteran's military service.  The 
January 2006 VA examiner reviewed the claims file and the 
Veteran's reported history.  Specifically, the Veteran indicated 
that he was assigned to an artillery component during service and 
was exposed to traumatic in-service noise exposure.  The Veteran 
also reported having been in a head-on collision in service 
during which he suffered head injuries.  He stated that he had 
trouble with headaches and ringing in his ears since that time.  
During the examination, the Veteran's ear canals were free of any 
excessive cerumen.  His audiogram showed moderate sensorineural 
hearing loss, which was relatively flat in the right ear and 
moderately severe in the left ear.  Significantly, the examiner 
opined that the Veteran's hearing loss was less likely than not 
related to his in-service noise exposure.  In so doing, he noted 
that the Veteran's hearing was normal upon his separation 
examination and that there was no hint of any noise-induced notch 
even to a slight degree.  The examiner believed that the Veteran 
had other factors, including poor circulation, and commented that 
his diabetes could not have helped either.  It was further noted 
that the Veteran had a blood clot, which could have cut off his 
circulation, although there was no direct evidence.  

In addition, the January 2010 VA examiner reviewed the Veteran's 
medical history, including his report of military noise exposure 
and of having hearing loss since 1952.  However, she stated that 
she could not determine whether the hearing loss was associated 
with military service, as she did not have any audiologic history 
to compare.  

The Board does acknowledge the Veteran's lay statements, 
including his May 2010 hearing testimony, indicating that he was 
exposed to in-service noise exposure which resulted in his 
hearing loss.  He also submitted third-party statements indicated 
that he currently has hearing problems.  While lay persons may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder, they are generally not competent to 
offer evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis. Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Significantly, there is no medical evidence relating the 
Veteran's current bilateral hearing loss to his military service.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
bilateral hearing loss.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that in cases where the veteran's service treatment 
records were unavailable, through no fault of the veteran, as is 
the case here, there is a "heightened duty" to assist the 
veteran in the development of the case. See generally McCormick 
v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In this case, the Veteran has not been afforded a VA examination 
in connection with his claim for sleep apnea.  VA medical records 
dated from February 2006 to October 2007 show that the Veteran 
underwent a sleep study in October 2006 and has been diagnosed 
with sleep apnea.  As such, the Veteran does have a current 
diagnosis of the claimed disorder.

In addition, the Veteran contends that his current sleep apnea 
was caused by service.  During his May 2010 hearing, the Veteran 
indicated that he did not have sleep problems prior to service 
and started to experience difficulty sleeping during service and 
shortly after his discharge.  He also testified that he sought 
treatment for his sleep problems in 1953 from a private physician 
in La Grange, North Carolina, but those records are unavailable.  
The Board does acknowledge that the Veteran is competent to 
report his experience and symptoms in service.  While lay persons 
are generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical causation 
or a diagnosis, they may provide competent testimony as to 
visible symptoms and manifestations of a disorder. Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to 
factual matters of which he or had had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The United States Court of Appeals for Veterans Claims (Court) 
has held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case. 
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for determining the 
nature and etiology of any sleep apnea that may be present. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any sleep apnea that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's October 1953 
separation examination report, post- 
service medical records, and assertions.  

It should be noted that the Veteran's 
complete service treatment records are 
unavailable.  He has contended that he 
began experiencing difficulty sleeping in 
service and continued to have problems 
thereafter.   

The examiner should opine whether it is at 
least as likely as not that the Veteran 
currently has sleep apnea that is causally 
or etiologically related to his military 
service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  After completing this action, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraph. 

3.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


